PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/982,505
Filing Date: 17 May 2018
Appellant(s): Mendez, Oscar



__________________
Howard Hoffenberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigas and Farnam, as applied above, and further in view of Johnson US 4,821,340. 

with respect to claims 6, 12 and 19, where the cheek shield has at least one vent opening (18) whereby there is cooling between a user's cheek and the cheek shield.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the vent holes taught by Johnson in order to provide air circulation (Column 2, line 35). 

(3) Response to Argument
	The subject matter of claims 6, 12, and 19 was addressed in the office action of 10/27/2020, but claim 12 was not specifically referenced in the statement of rejection by the examiner, and claims 6 and 12 were not specifically referenced in the body of the rejection; thus, the new grounds of rejection noted above include the rejection of claim 12 and correct the rejection of claim 6.  
In the final office action of 10/27/2020, paragraph 3, the examiner omitted claims 9, 10, and 16-18 from the statement of rejection.   The claims are clearly addressed, and rejected in the body of the rejection, as clearly understood by appellant, and described on pages 4-7 of the brief filed 12/16/2020.
Appellant argues the prior art devices of Rigas and Farnam are non-analogous art. 
The prior art of both Rigas and Farnam are both directed to face worn apparatus and therefore in the same field of endeavor as the claimed invention. MPEP 2141.01(a) states - a reference is analogous art to the claimed invention if: (1) the reference is from (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  
The device of Rigas is both, in the same field of endeavor of face worn apparatus and is directed to protecting the user against the sun.  
The device of Farnam is analogous because it is in the same field of endeavor as the claimed invention, since they are both face worn apparatus.  
The argument that the manner in which the device of Rigas protects from the sun is different from the instant invention in irrelevant since they are in the same field of endeavor. 
	Appellant argues that there is no incentive or motivation to combine the devices of Rigas and Farnam. 
Motivation is found in the prior art teachings of Farnam, that using the elastic material and adjustable temples provides improved fit and comfort for a range of users (para 0007 and 0012).
	Appellant further argues that even if Rigas and Farnam are in appellant’s field of endeavor and are combinable, that the examiner misinterprets what is being taught by the references. 
Appellant argues that Rigas are not shields that cover the cheek area of a face and that the nose piece is not resiliently flexible.  
With respect to appellants argument that Rigas members 1200 and 1220 are not cheek shields, examiner points to paragraphs 0077 and 0077 where Rigas teaches that 
	With respect to appellants argument that the nose piece of Rigas is not resiliently flexible, the examiner agrees as recited in the response to arguments of 10/27/2020. 
The prior art of Rigas is silent as to the material. The device of Farnam is cited to provide a teaching of the use of an elastic material.  Appellant argues that Farnam teaches a complex mechanism having many pieces including spring steel. It is noted that this is not the embodiment that was relied upon and referenced in the final office action. The examiner relies upon the embodiment shown in Figure 2. Farnam teaches that the device comprises a resiliently flexible material (para 0060).
	With respect to claim 4 and 5, Appellant argues that Rigas and Farnam do not teach a cheek shield configured to approximate the shape of a cheek and that the linear temple member of Rigas and Farnam are not configured to approximate the shape of a cheek. 
The examiner does not rely on the linear temple members to meet this limitation as argued. The prior art of Rigas teaches two members which are capable for use in shielding the cheek, and that approximate the shape of the cheek as shown in Figure 17 as they are, plate like, oval shields which are covering and biased over the cheeks of a user when in use (para 0077, 0078). 
	With respect to claim 8, Appellant argues that the examiner errs in isolating the hook region of a temple arm.  

	Appellant reiterates the argument stated above, that Rigas and Farnam fail to teach a cheek shield with respect to claim 11.   Appellant argues that the structural elements of Rigas are darken strips to absorb glare and they are not shields that cover a cheek area and do not approximate the shape of a cheek.  
Patentability in an apparatus claim is based on what a device is, not what it does. The assertion that Rigas has a materially different use or function is not a patentable distinction since the prior art of Rigas is discloses a shield structure that is provides a covering and approximates the shape of the cheek of the user as required by the claim. 
The device of Farnam is relied upon to provide a teaching of a resiliently flexible material, there is no assertion from the examiner that the spring steel (which is no present in the embodiment referenced by the examiner) provides the function of an urging force. 
	With respect to claim 14, Appellant errs in isolating the extended length of the temple arm. The claim language of 14 does not requires an extended length as asserted. Claim 14 recites a pair of temple arms extending away from the rearward boundary of each of the cheek shields a distance so as to be capable of resting on top of a user’s ears, and is met by the primary reference of Rigas. 
With respect to claims 9, 10, 16, 15, and 18 Appellant argues that the examiner errs in isolating the extended length of a temple arm and argues that appellant’s invention is not simply a temple arm having an extended length and a hook. Appellant 
With respect to the claims which require an adjusting length the examiner appropriately points out that the adjustment means is missing from Rigas. The device of Farnam provides a teaching of using an extension length adjustment means having the claimed feature of spaced holes and post to provide an extension of the temple arm. Motivation to combine is found in the teachings of Farnam which states that providing adjustment allows for a better fit for a wider ranges of users (para 0007). It is the examiners position that the test for obviousness was properly asserted, that the examiner did not err in isolating an single element, but rather set forth the difference between the prior art and the claimed invention, provided prior art to establish that the claimed subject matter is known and supplied rationale as why a person having ordinary skill in the art would have been motivated to make the combination. 
With respect claim 17, appellant argues that the examiner errs in that the only element missing is the extension length adjusting means.  Appellant reasserts the argument that the element 1200,1220 of Rigas are not cheek shields and no not approximate the shape of a cheek. Appellant argues that the linear temple members of Rigas and Farnam are not configured to approximate the shape of a cheek.  
The examiner does not cite that the linear temple members approximate the shape of the cheek. The claim requires that the cheek shield define a boundary and the inner surface overlay a user’s cheek with the inner surface to conform to the topology of a cheek region of a user.  

The appellant argues that the prior art of Farnam is a complex mechanism to angle the temple arm and is not a resilient flexible member that spreads to generate an urging force. 
The examiner relies on Farnam to teach that the material of a frame is known to be resiliently flexible. The device of Rigas in combination with Farnam teaching a flexibly resilient material, would be understood to function in the manner recited by applicant in that it would, when the temple arms are in the use state and having a spread  distance, urge inwards against the cheek of the user.  
Thus, the prior art meets the structure as recited, having vertex and temple arms that are capable of being spread in the manner recited, and would be capable of performing as recited by appellant, see MPEP 2114. 
With respect to claim 6, 12 and 19, the appellant argues that the device of Johnson is not prior art, since it has a different intended use (protective equipment) and teaches an eyeglass and a mask. 
The prior art of Johnson is analogous art, since it is in the same field of endeavor, face worn apparatus. Both the instant invention, and the prior art of Johnson are intended to protect the user. Johnson is also reasonably pertinent to the problem faced, to provide ventilation when wearing the face worn apparatus.  

The examiner sets forth the differences between the instant invention and the prior art, shows a teaching that it is known to place vent holes into face shields and providing why one of ordinary skill in the art would be motivated to make the combination and therefore believes such combination is proper.
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/RICHALE L QUINN/           Primary Examiner, Art Unit 3732                                                                                                                                                                                             
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/EDWARD LEFKOWITZ/           Director, Art Unit 3700                                                                                                                                                                                             
Conferees:
/CLINTON T OSTRUP/           Supervisory Patent Examiner, Art Unit 3732      
                                                                                                                                                                                       /CORRINE M MCDERMOTT/MQAS, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.